NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                    Submitted  November  4,  2013*  
                                                                                                     Decided  November  12,  2013  
  
                                                                                                               Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               MICHAEL  S.  KANNE,  Circuit  Judge  
  
                                                                                               ANN  CLAIRE  WILLIAMS,  Circuit  Judge  
  
  
No.  12-­‐‑1370                                                                                                                Appeal   from   the   United  
                                                                                                                               States   District   Court   for   the  
EDWARD  M.  INGRAM,                                                                                                            Northern   District   of   Illinois,  
     Petitioner-­‐‑Appellant,                                                                                                  Western  Division.  
                                               v.                                                                                
                                                                                                                               No.  11  C  50364  
UNITED  STATES  OF  AMERICA,                                                                                                   Frederick  J.  Kapala,  Judge.  
      Respondent-­‐‑Appellee.  
  

                                                                                                                Order  
      
    Edward  Ingram  pleaded  guilty  to  distributing  more  than  50  grams  of  crack  cocaine.  
A  plea  bargain  held  out  the  inducement  of  a  prosecutorial  motion  that  would  allow  the  
court  to  set  the  sentence  at  two-­‐‑thirds  of  the  presumptive  statutory  minimum  or  two-­‐‑
thirds  of  the  low  end  of  the  Guideline  range,  whichever  was  higher.  In  exchange,  In-­‐‑
gram  would  assist  in  prosecuting  other  persons.  The  prosecutor  made  the  motion,  and  
the  district  judge  imposed  a  sentence  of  80  months’  imprisonment,  calculated  on  the  be-­‐‑
                                                                                                 
           *  Appellant  filed  a  motion  to  waive  oral  argument.  After  examining  the  briefs  and  the  record,  we  con-­‐‑

clude  that  oral  argument  is  unnecessary  and  grant  the  motion.  See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                           
No.  12-­‐‑1370                                                                                       Page  2  

lief  that  the  statutory  minimum  was  120  months  and  the  low  end  of  the  Guideline  range  
92  months.  Ingram  did  not  pursue  an  appeal.  (One  was  filed  but  voluntarily  dismissed.)  
        
      Ingram  was  sentenced  in  December  2010,  four  months  after  the  Fair  Sentencing  Act  
of  2010  became  law.  His  crime  preceded  the  statute.  Decisions  of  this  circuit  held  that  
the  new  Act  applied  only  to  persons  whose  criminal  conduct  occurred  on  or  after  Au-­‐‑
gust  3,  2010,  when  the  President  signed  the  legislation.  Ingram  then  filed  a  motion  un-­‐‑
der  28  U.S.C.  §2255,  contending  that  his  lawyer  had  been  deficient  in  not  doing  more  to  
achieve  the  application  of  the  new  statute.  The  district  court  denied  that  motion  in  light  
of  circuit  precedent.  While  Ingram’s  appeal  was  pending,  however,  the  Supreme  Court  
held  that  the  Act  and  the  implementing  Guidelines  apply  to  all  persons  sentenced  on  or  
after  August  3,  2010.  Dorsey  v.  United  States,  132  S.  Ct.  2321  (2012).  
        
      A  judge  of  this  court  then  issued  a  certificate  of  appealability,  identifying  the  issue  
as  whether  Ingram’s  “counsel  provided  constitutionally  inadequate  assistance  when  he  
failed  to  preserve  an  argument  for  application  of  the  Fair  Sentencing  Act,  a  subject  that  
was  open  in  the  Supreme  Court  at  the  time  of  Ingram’s  sentencing.”  The  court  recruited  
counsel  to  assist  Ingram.  Counsel  filed  a  motion  asking  the  court  to  expand  the  certifi-­‐‑
cate  to  include  a  statutory  question:  whether  Ingram  is  entitled  to  the  benefit  of  Dorsey  
without  any  need  to  show  ineffective  assistance.  Slack  v.  McDaniel,  529  U.S.  473,  483–85  
(2000),  holds  that  a  certificate  of  appealability  may  include  a  substantial  statutory  issue,  
if  the  appeal  also  presents  a  substantial  constitutional  issue.  A  judge  of  this  court  grant-­‐‑
ed  the  motion  but  did  not  issue  an  amended  certificate  and  thus  did  not  comply  with  28  
U.S.C.  §2253(c)(3),  which  requires  the  certificate  “indicate  which  specific  issue  or  issues  
satisfy  the  showing  required  by  paragraph  (2).”  This  panel  could  issue  a  proper  certifi-­‐‑
cate  on  its  own,  but  that  step  is  unnecessary.  
        
      A  certificate  of  appealability  suffices  for  appellate  jurisdiction;  shortcomings  in  the  
certificate  do  not  affect  the  court’s  jurisdiction.  Gonzalez  v.  Thaler,  132  S.  Ct.  641  (2012).  
In  other  words,  §2253(c)(1)  is  jurisdictional,  but  the  rest  of  §2253(c)  is  not.  A  certificate’s  
failure  to  comply  with  §2253(c)(2)  or  (3),  and  the  limited  scope  of  collateral  review  un-­‐‑
der  §2255,  may  create  obstacles  to  a  prisoner’s  success  on  appeal,  but  litigants  may  
waive  their  procedural  entitlements.  The  brief  for  the  United  States  in  this  appeal  con-­‐‑
tains  such  a  waiver.  The  prosecutor  informs  us  that  the  United  States  is  not  standing  on  
technicalities  and  consents  to  a  remand.  That  removes  any  procedural  obstacle  to  relief.  
        
      The  prosecutor’s  brief  asks  us  to  direct  the  district  judge  to  decide  whether  Dorsey  
requires  a  new  sentence.  Yet  with  procedural  defenses  waived,  that  subject  does  not  re-­‐‑
quire  much  consideration.  Dorsey  shows  that  the  district  court  erred  when  sentencing  
Ingram.  That  error  should  be  corrected,  and  we  remand  for  resentencing.  
No.  12-­‐‑1370                                                                                     Page  3  

      
    The  formula  in  the  plea  bargain  calls  for  a  sentence  of  61½  months.  (The  presump-­‐‑
tive  minimum  under  the  2010  Act  is  60  months,  but  the  low  end  of  the  Guideline  range  
remains  92  months.)  District  judges  are  not  bound  by  the  parties’  bargains,  however;  
even  when  a  deal  calls  for  a  determinate  sentence,  see  Fed.  R.  Crim.  P.  11(c)(1)(C),  the  
judge  is  entitled  to  reject  the  parties’  agreement.  It  is  for  the  district  court  to  decide  
whether,  in  light  of  the  2010  Act’s  application,  the  plea  bargain  should  be  accepted  and  
what  sentence  is  appropriate.  
      
    Because  resentencing  could  make  Ingram  eligible  for  immediate  release,  the  man-­‐‑
date  will  issue  today.  

                                                                            VACATED  AND  REMANDED